    Case: 1:20-cv-06316 Document #: 31 Filed: 02/03/21 Page 1 of 1 PageID #:187



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 FRED L. NANCE, Jr.,                              )
                                                  )
                               Plaintiff,         )
                                                  )    No. 20 C 6316
                       v.                         )
                                                  )    Judge Alonso
 U.S. DEPARTMENT OF JUSTICE, et al.,              )
                                                  )
                               Defendants.        )


                       DEFENDANT’S MOTION TO DISMISS
                  OR ALTERNATIVELY FOR SUMMARY JUDGMENT

       Defendant, U.S. Department of Justice, by its attorney, John R. Lausch, Jr., United States

Attorney for the Northern District of Illinois, hereby moves to dismiss the complaint pursuant to

Fed. R. Civ. P. 12(b)(6), or alternatively under Rule 56 for summary judgment in favor of the

defendants because there are no genuine issues of material fact, and because defendants are entitled

to judgment as a matter of law. In support, defendant submits a memorandum of law, defendant’s

Local Rule 56.1 Statement of Material Facts, and a notice to pro se litigants, herewith.

                                              Respectfully submitted,

                                              JOHN R. LAUSCH, Jr.
                                              United States Attorney
                                              By: s/ Kurt N. Lindland
                                                  KURT N. LINDLAND
                                                  Assistant United States Attorney
                                                  219 South Dearborn Street
                                                  Chicago, Illinois 60604
                                                  (312) 353-4163
                                                  kurt.lindland@usdoj.gov
